post-conviction habeas relief.    See id.    For this reason, we affirm the
                decision of the district court to deny the petition.' Accordingly, we
                            ORDER the judgment of the district court AFFIRMED.




                                                                                        J.



                                                      LcX ..1_t c.SL                    J.
                                                    Parraguirre


                                                  riait
                                                    Saitta
                                                                                        J.



                cc:   Chief Judge, Eighth Judicial District Court
                      Hon. J. Charles Thompson, Senior Judge
                      Turco & Draskovich
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk




                      'Although the district court incorrectly reached the merits of the
                claims in the petition, we nevertheless affirm for the reason discussed
                above. See Wyatt v. State, 86 Nev. 294, 298, 468 P.2d 338, 341 (1970)
                (holding that a correct result will not be reversed simply because it is
                based on the wrong reason).



SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A